Citation Nr: 1423039	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2012, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been added to the claims file.  Also at the hearing, the Veteran filed with the Board additional treatment records along with a waiver of agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that there appears to be substantial differences of opinion by healthcare providers as to the severity of the Veteran's PTSD.  For example, a review of the Veteran's treatment records from the VetCenter, dated from March 2009 to June 2012, documents complaints and treatment for more severe adverse symptomatology than is seen at the March 2010 VA examination including his being placed on psychiatric medication which he was not on at the time of the VA examination.  Similarly, when seen at the Salt-Lake City VA Medical Center for a PTSD assessment in January 2010 it was opined, after psychiatric testing, that his Global Assessment of Functioning (GAF) score was 55 (moderate symptoms), whereas at the March 2010 VA examination, it was 75,(transient and expectable reactions to psychosocial stressors).  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th ed. 1994).  

Given the above, a more current examination should be accomplished, and copies of up to date treatment records should be obtained and associated with the claims file.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ shall obtain and physically or electronically associate with the claims file all of the Veteran's post- June 2012 PTSD treatment records from the VetCenter as well as any outstanding records on file with the Salt-Lake City VA Medical.  All actions to obtain the requested records should be documented fully in the claims file.  Any additional relevant records of treatment as the Veteran may identify during the course of this development should be sought as well.  

2.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  The report should also include a GAF score reflecting the current severity of the Veteran's PTSD. 

3.  The AOJ should thereafter adjudicate the claim for a higher initial rating for PTSD.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

